UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7543


JAMES J. HUNDLEY,

                Petitioner - Appellant,

          v.

BRYAN WATSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-00374-LMB-TCB)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James J. Hundley, Appellant Pro Se.        Benjamin Hyman Katz,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James J. Hundley seeks to appeal the district court’s

orders    dismissing        as     untimely       his   28   U.S.C.     § 2254      (2006)

petition and denying reconsideration of that order.                           The orders

are not appealable unless a circuit justice or judge issues a

certificate     of    appealability.              See   28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating        that    reasonable           jurists    would     find    that     the

district    court’s      assessment        of     the   constitutional        claims    is

debatable    or    wrong.          Slack   v.      McDaniel,    529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

             We have independently reviewed the record and conclude

that Hundley has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with      oral    argument       because    the     facts   and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3